Citation Nr: 1126029	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  05-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the residuals of a right knee injury, status post right anterior cruciate repair.  

2.  Entitlement to higher initial ratings for left carpal tunnel syndrome, rated zero percent (noncompensable) prior to November 12, 2004, and 10 percent disabling thereafter.  

3.  Entitlement to an initial compensable rating for colon polyps.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1980 to January 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues herein were remanded by the Board in October 2009.  

As noted in the October 2009 decision and remand, in a brief to the Board, the Veteran's representative requested consideration of a claim for total disability based upon individual unemployability (TDIU) based on the Veteran's September 2005 written statements.  The Court has held that a claim for TDIU can be inferred as part of a claim for increased compensation in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  This case differs, however, because a formal claim for TDIU was considered and denied by the RO, in a July 2006 rating decision, during the pendency of the claims on appeal to the Board.  The Veteran did not disagree with that determination.  Nothing in Rice suggests that the finality of that decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  As the Veteran was advised in the October 2009 decision and remand, if he desires to pursue this issue, he should do so with specificity at the RO.



The issues of service connection for a disability manifested by pain in the left upper extremity and an increased rating for lupus erythematosus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to May 24, 2006, the postoperative residuals of the Veteran's right knee surgery were primarily manifested by pain and slight laxity of the right knee and range of motion limited from 0 degrees extension to 120 degrees flexion, without X-ray evidence of arthritis. 

2.  On May 24, 2006, arthritis of the right knee was demonstrated.  

3.  From May 24, 2006, the postoperative residuals of a right knee injury were manifested by pain, range of motion from 0 degrees extension to 100 degrees flexion, and slight instability of the knee joint.  

4.  Neurologic damage as a result of the Veteran's right knee surgery is not demonstrated.  

5.  Throughout the appeal, carpel tunnel syndrome of the left upper extremity has been manifested by mild numbness in the fingers that is productive of no more than mild paralysis of the median nerve.  

6.  Throughout the appeal, colon polyps have been asymptomatic.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for the postoperative residuals of a right knee injury were not met prior to May 24, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5257 (2010).  

2.  The criteria for a separate 10 percent rating for limitation of motion due to arthritis as a postoperative residual of a right knee injury were met as of May 24, 2006, and thereafter.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5003, 5060 (2010).  

3.  The criteria for an initial rating of 10 percent, but no more, have been met for carpel tunnel syndrome of the left hand for the entire appeal period since February 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8515 (2010).  

4.  The criteria for an initial compensable rating for colon polyps have not been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Code 7344 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the issues relating to left carpel tunnel syndrome and colon polyps, the rating decision on appeal granted service connection and assigned the disability ratings and effective date for the awards.  Therefore, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2005 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while March 2008 and January 2011 supplemental SOCs (SSOCs) readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the matter related to the rating of the Veteran's right knee disability, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim for increased rating for a right knee disability prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2004 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized by the Social Security Administration in a claim for benefits have been secured.  The RO arranged for VA examinations in May, and October 2004; May 2006; October 2008; February 2010; and January 2011.  The February 2010 and January 2011 examinations were performed pursuant to the Board's October 2009 remand and in compliance with the Remands instructions in that the nature and severity of the Veteran's disabilities were described, it was determined that the Veteran did not have neurologic impairment associated with his right knee disability, and electrodiagnostic neurologic studies were performed.  Additionally, all of these examinations, taken together, are found to be adequate for rating purposes for the issues decided in this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the Veteran's service-connected disabilities.  The Veteran has not alleged that the examinations are inadequate.  Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claims to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  


Right Knee Disability

Service connection for a right knee disability, status post right anterior cruciate repair, was granted by rating decision in December 2003, prior to the Veteran's release from active duty.  By rating decision dated in August 2005 the rating was increased to 10 percent, effective February 1, 2004, the effective date of the initial grant of service connection.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation or lateral instability, a 10 percent rating is warranted; a 20 percent rating requires moderate impairment.  38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent rating.  A 20 percent rating requires that extension be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

In cases where there are distinct disabilities caused from arthritis of the knee as well as other impairment of the knee, separate evaluations may be assigned.  See VAOPGCPREC 23-97.  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257), a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.

Where there is separate and distinct symptomatology of a single condition, it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The record shows that the Veteran sustained an injury of his right knee during service and underwent a surgical procedure for repair of his anterior cruciate ligament (ACL) in 2001.  On examination in May 2004, a well-healed surgical scar of the right knee was noted.  Range of motion was from 0 degrees extension to 120 degrees flexion.  During range of motion testing, the Veteran had more pain in the right hip than the right knee.  There was no redness, heat, swelling or tenderness of the knee.  There was slight-to-mild laxity with a firm end point on Lachman's testing and slight laxity on the anterior drawer sign.  Collateral ligaments were stable to stress.  There was no additional limitation of motion after repetitive motion.  X-ray studies showed the residuals of the surgical repair of the anterior cruciate.  There was no evidence of degenerative joint disease in the knee joint.  The impression was postoperative anterior cruciate ligament repair of the right knee.  The Veteran underwent a VA outpatient orthopedic evaluation of the right knee in October 2004.  At that time right knee ligament laxity was noted.  During this time, he was fitted for use of a cane.  

Based upon these results, the RO assigned a 10 percent evaluation on the basis of other impairment of the knee (Code 5257) and limitation of flexion (Code 5260).  The examination results show instability and limitation of motion, but as there is no evidence of degenerative arthritis, there is no basis for a separate evaluation for each disability.  Id.  As the instability is shown to be no more than mild in degree, there is no basis for a rating in excess of 10 percent on the basis of other impairment such as subluxation or instability.  

During an RO hearing in February 2006, the Veteran testified that he had limitation of motion of the knee, with difficulties ascending and descending stairs.  He stated that he wore a knee brace for support to prevent locking, but continued to have problems with "popping."

An examination was conducted by VA on May 4, 2006.  At that time, the Veteran complained of constant, diffuse pain in the right knee.  He felt weakness and stiffness, and sometimes had swelling, redness, and heat.  He also stated that his right knee locked and gave way at times.  He took 500 mg of Naproxen twice per day, without help.  He stated that he had daily flare-ups.  He reported that he could not stand or sit long, with problems in the right hip and knee.  During a flare-up he had increased pain and additional limitation that lasted for 10 to 15 minutes.  He used a right knee brace for stability and used a cane and wheelchair.  He needed help with his activities of daily living such as putting on his shoes and clothing.  He used special equipment in the shower and only drives in an emergency.  On examination, the Veteran could not perform range of motion testing because of severe pain.  It was noted that the Veteran could not stand on one foot or be manipulated.  X-ray studies showed the prior cruciate repair surgery with increase in arthritic sclerotic changes seen about the surgical site.  The diagnosis was residuals of right knee injury, status post ACL repair.  

On May 24, 2006, the record shows that the Veteran had complaints of both instability and locking of the right knee and degenerative changes on X-ray examinations.  As such, at this point, separate 10 percent ratings based upon limitation of motion due to arthritis and other knee disability may be awarded.  Although it was not possible to measure the precise limitation of motion of the knee joint due to pain, as will be seen, the limitation of the joint is not shown to limit flexion to 30 degrees such that a 20 percent rating on limitation of flexion would be warranted.  The subluxation and instability is not shown to be more than slight in nature so that a rating in excess of 10 percent for instability is not warranted.  

The Veteran was afforded an additional VA examination in October 2008, at which time he complained of daily pain and stiffness, but denied swelling, buckling or locking.  He described his pain as being a level 3 on a scale of 1 to 10, which sometimes flared to a level of 7 during cold weather or when he stayed too long in one position.  He used a right knee brace, a cane and a wheelchair.  A well-healed surgical scar over the anterior aspect of the right knee was noted.  Range of motion was from 0 degrees extension to 100 degrees flexion on repetitive motion testing.  Testing of ligament laxity was negative, with no evidence of ligament laxity.  He had mild complaints of pain with all motions of the right knee, but no additional limitation of motion of the knee with repetitive testing.  X-ray studies showed chronic changes in the proximal tibia, with no acute findings when compared to the study conducted in 2006.  The assessment was status post ACL repair of the right knee, with residual traumatic arthritis.  

The Veteran has made contentions of neurologic disabilities as a result of his knee surgery.  In order to ascertain the merit of these contentions, the Board remanded the matter for a neurologic examination to investigate whether there was injury of the peroneal nerve during the surgery.  This was conducted by VA in February 2010.  At that time, the Veteran complained of numbness on the lateral side of the knee to below the knee.  He denied weakness of the right leg, but had constant pain in the knee of a level of 9 on a scale to 10.  He stated that the pain was exhausting.  He used a right knee brace that helped with stability and a cane.  He had no functional limitations as a result of peroneal nerve injury.  In February 2011, the Veteran underwent electrodiagnostic testing to ascertain if there was any residual nerve disability.  The results showed normal motor conduction of the right peroneal, tibial and sural nerve.  The diagnosis was that there was no objective evidence of a right peroneal nerve injury.  

The October 2008 examination report continues to show that the Veteran had limitation of motion of the right knee that would be rated noncompensable under the regular schedular criteria for knee disabilities.  As this limitation of motion is shown to be the result of arthritis, a 10 percent rating is warranted.  The Veteran continues to have complaints of other impairment of the knee.  Although laxity was not noted on the last examination, this was attributed to the Veteran's use of a knee brace for support.  As such, with the resolution of reasonable doubt, the Board finds that the separate 10 percent award for other knee impairment should be continued.  There is no evidence, however, of disability resulting from nerve damage of the right lower extremity.  As such, another, separate, disability rating is not appropriate.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right knee is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating for limitation of flexion that would otherwise be rated as noncompensable, and no higher.  In this regard, the Board observes that while the Veteran has complained of symptomatology such as pain, stiffness, flare-ups and weakness, VA examiners in 2004 and 2008 specifically found that there was no further loss of range of motion with repetitions of use.  Thus, the effect of the right knee symptomatology is already contemplated in the currently assigned 10 percent disability evaluation.  The Board observes that the Veteran has not demonstrated limitation of either flexion or extension that would warrant a separate compensable rating.  Accordingly, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against higher evaluations for the limitation of motion of the Veteran's right knee.

In sum, prior to May 24, 2006, the Veteran's right knee disability was manifested by slight ligament laxity, with noncompensable limitation of motion.  A 10 percent rating on the basis of the ligament instability was warranted at that time (Code 5257), but as arthritis was not demonstrated prior to this date, there is no basis for the assignment of a separate disability rating on the basis of this limitation of motion.  On May 24, 2006, however, limitation of motion due to arthritis was demonstrated.  While this was noncompensable under the schedular criteria, the ratings for arthritis provide for a 10 percent rating to be assigned.  (Code 5003).  Therefore, a separate 10 percent rating on the basis of limitation of motion due to arthritis was warranted from that date.  As no disability of the nerves of the right lower extremity were demonstrated on electrodiagnostic testing, no additional disability rating for nerve damage is warranted.  

Left Carpel Tunnel Syndrome

The Veteran's original claim for compensation benefits was submitted in October 2003, prior to his release from active duty.  That claim included the matter involving numbness of his left hand.  While he was scheduled for a VA peripheral nerve examination in June 2004, that examination did not include symptoms of the left hand, but was confined to right leg complaints.  Service connection for left carpel tunnel syndrome was granted by rating decision dated in August 2004, effective February 1, 2004, the date after the Veteran's discharge from service.  The 

basis for the grant of service connection was that this disability was noted during service.  A noncompensable rating was assigned on the basis that the Veteran had not had complaints of this disability subsequent to service.  A VA compensation examination was not performed until November 12, 2004.  On the basis of this examination, the rating was increased to 10 percent, effective on November 12, 2004, by rating decision dated in January 2005.  

For neuritis, with mild incomplete paralysis of the median nerve of a major extremity, a 10 percent evaluation is warranted.  Moderate incomplete paralysis of a major extremity warrants a 30 percent rating.  38 C.F.R. § 4.124a, Code 8615.  

An examination was conducted by VA on November 12, 2004.  At that time, he had complaints of pain and numbness on the dorsal aspect of the hand and laterally below the index finger.  He reported that he had worked with computers for 20 years.  He also complained of numbness of the tips of the fingers.  He reported that, although he was left-handed, he tried to use his left hand as little as possible.  On examination, there was no muscle atrophy or involuntary movements.  Power was decreased on the left.  Deep tendon reflexes were 1 to 2, bilaterally and symmetrical.  Left hand grip weakness was noted as compared to the right.  There was decreased pinprick in the left upper extremity, but not in any dermatomal pattern.  The impression was carpal tunnel syndrome, left hand, manifested by numbness and pain in the left hand index finger and pain in the finger tips.  

At the time of the initial neurologic examination following the Veteran's discharge from service, mild numbness of the left fingertips was noted.  This meets the criteria for a 10 percent disability rating on the basis of neuritis, but as symptoms of moderate incomplete paralysis were not shown, a rating in excess of the 10 percent rating was not warranted on the basis of this examination.  Although the disability was not demonstrated prior to November 12, 2004, VA had a duty to schedule the Veteran for a compensation examination at the time he submitted his initial claim for service connection in October 2003, prior to his release from active duty.  38 C.F.R. § 3.159(c)(4).  The VA could have examined the Veteran in June 2004, at the time his right leg symptoms were evaluated, but did not.  Under these circumstances, the Board finds that the initial award should be retroactively applied to the day after his discharge from active duty, February 1, 2004.  The benefit is granted to this extent.  38 C.F.R. § 3.400.  

An examination was conducted by VA in May 2006.  At that time, the Veteran complained of having a sharp pain in the left wrist into the tips of the fingers.  These occurred once per week.  He used a wrist brace at night, but denied any "trigger."  During a flare-up, the pain lasted about 30 minutes.  He felt weakness in the left hand as well as numbness in the palmar area all over.  He was mainly limited in that he could not lift heavy objects.  He reported that he was left handed, but he tried not to use his left hand.  On examination, strength in the left hand was 4+/5, which was identical to the strength in the right hand.  He had decreased sensation to pinprick in the left forearm and hand that was not in any dermatomal pattern.  The diagnosis was carpal tunnel syndrome of the left hand.  This diagnosis was also made on examination by VA in October 2008, although neurologic examination showed sensation to be intact in all areas.  

The Veteran was afforded a neurologic examination in February 2010 to determine the nature and severity of his left carpal tunnel syndrome.  The Veteran had constant pain in the left hand thenar eminence area.  He described a sharp pain with intensity of 9.  He said that he had the pain all the time without flare-ups.  He reported that the pain and numbness made it difficult for him to sleep and sometimes woke him from sleep with tingling and numbness.  He had no swelling, locking, or giving way.  He used a left hand brace, but this did not help.  Examination showed no muscle atrophy or muscle wasting.  There was no contracture.  Power was 4 to 4+ out of 5 in the left upper extremity.  Tinel and Phalen's signs were negative.  Deep tendon reflexes were 1 to 2 bilaterally and symmetrical.  There was decreased pinprick sensation along the median nerve distribution.  The impression was left carpal tunnel syndrome, mild to moderate.  He had subjective symptoms of moderate pain.  Nerve conduction studies were not considered to be required due to the subjective symptoms of constant pain.  In February 2011, however, these studies were performed.  They showed normal left median and ulnar motor conduction, except for moderate ulnar focal motor slowing across the elbow.  The diagnosis following the electrodiagnostic testing was no objective evidence of left carpal tunnel syndrome.  

While the Veteran has complaints of intense pain in the left upper extremity, it is not shown that these symptoms are the result of his service connected carpel tunnel syndrome.  (This matter is addressed in the introduction of this decision.)  In fact, the electrodiagnostic testing performed in February 2011 found no evidence of neurologic disability associated with the nerves, other than ulnar nerve deficit through the Veteran's elbow.  The neurologic impairment is not demonstrated to be productive of more than mild disability.  As such, there is no basis for a rating in excess of 10 percent since the disability was first noted on November 12, 2004.  

Colon Polyps

Service connection was granted for colon polyps by an August 2004 rating decision on the basis that colon polyps were found on colonoscopy that was performed while the Veteran was on active duty.  The current zero percent rating was assigned at that time under the provisions of Code 7344 for benign neoplasms.  For the evaluation of benign neoplasms, exclusive of skin growths, the rating specialist should evaluate the Veteran's disability under the appropriate diagnostic code depending on the predominant disability or the specific residuals after treatment.  38 C.F.R. § 4.114, Code 7344.  

For mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, a noncompensable evaluation is warranted.  For moderate disability, with frequent episodes of bowel disturbances, with abdominal distress, a 10 percent evaluation is warranted.  For severe symptoms, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, a 30 percent evaluation is warranted.  38 C.F.R. § 4.114, Code 7319.  

The Veteran underwent examinations by VA in November 2004, May 2006, and October 2008.  On each occasion, when questioned about symptoms that could be related to his colon polyps, he responded that he had occasional nausea, constipation and diarrhea, with no weight gain or loss.  In May 2006 and October 2008, the Veteran indicated that he believed that the constipation and diarrhea were related to medications that he was taking, specifically, hydroxychloroquine and Naprosyn.  No abnormal findings related to the digestive system were noted on the physical examinations.  The diagnosis in October 2008 was polyps, noted on colonoscopy, benign.  

Pursuant to remand by the Board, the Veteran was examined by VA in February 2010.  The examiner was to discuss all impairment or symptoms caused by colon polyps, including any relationship with nausea or loose stools.  At that time, the Veteran's gastrointestinal complaints included stomach upset most of the time; pain and heartburn when he ate; and nausea, depending on what he ate.  He denied swallowing difficulties, regurgitation, or vomiting.  He stated that he became constipated once every four days and that at other times he had loose stools, about once in four days, depending on what he ate or drank.  His weight was stable and he had no incontinence of the bowels, but some urgency.  The examiner stated that the polyps were actually an incidental finding from the colonoscopy and that it was less likely as not that they contributed to nausea and loose stools.  It was recommended that the Veteran's symptoms of heartburn and nausea should be followed up by a physician for any reflux problems.  There was no functional limitation or impairment from the colon polyps.  

The Veteran's colon polyps are not shown to be related to any of his digestive complaints.  In 2008 they were described as benign and in 2010, the examiner rendered an opinion that they were not functionally limiting or impairing.  Under these circumstances, the Board finds that the colon polyps are asymptomatic, without occasional disturbances of bowel function or episodes of abdominal distress. As such, a compensable rating is not warranted.  38 C.F.R. § 4.31.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology for each of the disabilities discussed herein to the rating schedule, the degree of disability throughout the appeal periods under consideration is contemplated by the rating schedule.  The Veteran's right knee limitation of flexion is rated as part of the arthritis that was first shown in 2006 and is noncompensable under the criteria for that disability, even when considering functional impairment such as that due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The slight left knee impairment caused by instability (Code 5257) that was noted on the examination report is specifically contemplated in the schedular rating criteria, and is the basis for a separate schedular rating that recognized functional impairment distinct from the service-connected arthritis with limitation of motion.  Throughout the appeal, the Veteran's carpal tunnel syndrome has been productive of only mild impairment and his colon polyps have been asymptomatic.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's disabilities, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not employed, and receives Social Security Disability Benefits, a total rating based on individual unemployability (TDIU) was denied by an unappealed July 2006 rating decision.  Therefore, the matter of entitlement to a TDIU rating is not before the Board.  


ORDER

An increased rating in excess of 10 percent for the residuals of a right knee injury, status post right anterior cruciate repair is denied.  

An initial rating of 10 percent for left carpal tunnel syndrome, but no more, from February 1 2004, is granted.  

An initial compensable rating for colon polyps is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


